Citation Nr: 0014622	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  91-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
September 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of August 1990 from the 
Department of Veterans' Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied service connection for a 
psychiatric disorder, including PTSD.  

In September 1998, the Board denied service connection for 
residuals of Agent Orange exposure and service connection for 
a psychiatric disorder, including PTSD.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  

In February 2000, the Appellant and Appellee filed a Joint 
Motion for Remand.  On February 11, 2000, the Court granted 
the Joint Motion for Remand and vacated the Board's decision 
as to the issue of service connection for a psychiatric 
disorder, including PTSD.  The Court dismissed the issue of 
service connection for residuals of Agent Orange exposure.  


REMAND

Once a claimant has submitted a well-grounded claim, the 
Secretary has a duty to assist the claimant "in developing 
the facts pertinent to the claim."  38 U.S.C.A. § 5107(a) 
(West 1991).  

The medical evidence currently of record first shows a 
psychiatric disorder about ten years after the appellant was 
separated from active service.  In an April 1986 decision, 
the Social Security Administration (SSA) determined that 
appellant had been under a "disability" as defined in the 
Social Security Act, since 1983.  In the February 2000 Joint 
Motion for Remand, it was noted that the Board based its 
denial of service connection for a psychiatric disorder other 
than PTSD at least in part upon the evidence documenting how 
long appellant had been having hallucinations, and the 
parties agreed that all the medical records upon which the 
SSA relied in its decision had not been obtained and were 
relevant to the determination.  Thus, those records must be 
obtained.

Additionally, in the Joint Motion for Remand, the parties 
agreed that, in respect to the Board's remand of this case in 
April 1994, there had not been adequate compliance with 
paragraph 7 of the 1994 remand order.  See Stegall, 11 Vet. 
App. 268 (1998).  In particular, it was noted that the 
October 1994 VA psychiatric examiner failed to review the 
case longitudinally, which the Board indicated was 
"essential" in its remand order.  The parties also noted 
that the record did not show whether the claims file was made 
available to the examiner, which would have been necessary 
for a longitudinal review of the case, as requested by the 
Board.  The parties concluded that that this matter should be 
remanded for appropriate action, including a psychiatric 
examination that complies with paragraph 7 of the 1994 remand 
order, and to ensure that any further development deemed 
necessary is completed.  

In paragraph 7 of its October 1994 remand order, the Board 
requested a VA examination to be conducted in accordance with 
the Physician's Guide for Disability Evaluation Examinations 
(Physician's Guide).  Aware that the Court has granted the 
joint motion, which requires compliance with paragraph 7 and, 
thus, an examination in accordance with the Physician's 
Guide, the Board notes that the Physician's Guide has been 
rescinded and physicians at VA facilities no longer have 
access to the electronic version of the Physician's Guide.  
The 1985 paper version of the Physician's Guide was rescinded 
in September 1994 by the VA Veterans Health Administration, 
IB 11-56 Supp. No. 4 (Sept. 9, 1994).  Automatic Medical 
Information Exchange (AMIE) worksheets currently utilized by 
healthcare professionals employed by the Veterans Health 
Administration incorporate the clinical guidelines currently 
in effect for evaluating disabilities.  See generally VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, chapter 1 (May 
19, 1997).  The Board believes that use of current VA 
clinical guidelines for evaluating disabilities to be in 
compliance with the intent of the ordered development.

It is further noted that since the Board's 1994 remand, the 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126. 
See 61 Fed. Reg. 52695-52702 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  When regulations change during the pendency 
of an appeal, the appellant is entitled to a decision on the 
claim under the most favorable criteria.  Karnas v. 
Derwinski, 
1 Vet. App. 308, 312-313 (1991).  See also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  Thus, in this case, the appellant 
is entitled to have the sufficiency of any stressors assessed 
under both DSM-III-R and DSM-IV.  

If the appellant did not engage in combat with the enemy or 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of claimed stressors and his testimony must be corroborated 
by credible supporting evidence.  Cohen, supra; Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 
163 (1996).  The question of whether the appellant was 
exposed to any stressors in service is a factual one and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based on such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of claimed stressors is a question 
of fact for adjudicators, and whether stressors that occurred 
were of sufficient gravity to cause or support a diagnosis of 
PTSD is a question of fact for medical professionals.

In this case, the appellant's military occupational specialty 
was cook and he did not receive any combat awards or 
decorations.  Thus, his allegations of stressful events alone 
are insufficient to establish that the claimed stressors 
occurred.  Additionally, and questions regarding the 
veteran's credibility clearly have been raised in various two 
individuals identified by the appellant have been verified, 
the veteran's accounts of these "stressors" have varied or 
been inconsistent with the facts.  For example, regarding the 
death of a General Casey, the appellant reported having 
witnessed the general's fatal aircraft accident, later 
stating that he had only had heard about it.  Also, although 
the appellant claimed to have witnessed the death of his 
"friend" [redacted] on August 3, 1970, in a helicopter 
crash caused by enemy fire, information from the U.S. Armed 
Services Center for Research of Unit Records only confirms 
that Mr. [redacted] died on the date cited by the appellant.  Mr. 
[redacted] did not die in a hostile-fire aircraft accident so the 
appellant could not have witnessed such an accident involving 
Mr. [redacted].  The record also reflects that although the 
appellant has at times denied that he used alcohol, the 
record clearly shows diagnoses of alcohol dependence.  Based 
on such inconsistencies and inaccuracies, and other evidence 
in the file, the appellant is found to lack credibility.  

In light of the above and to ensure full compliance with due 
process requirements, the case is remanded to the RO for the 
following development:

1.  The appellant and his attorney are 
advised of the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the appellant or his attorney 
identifies relevant evidence that is not 
already of record, the RO should assist 
them in obtaining it.  

2.  The RO should obtain from SSA a copy 
of all medical records pertaining in any 
way to the appellant's psychiatric 
problems that were relied upon in the 
April 1986 decision by an administrative 
law judge.  If available, another copy of 
the administrative law judge's decision 
should also be obtained.  

3.  Thereafter, the appellant should be 
afforded a VA psychiatric examination and 
evaluation, which should include all 
appropriate tests and evaluations, and 
must include psychological testing with 
PTSD subscales.  The claims folders must 
be made available to the examiner, who 
should note in the examination report 
that the file was reviewed.  After 
examining the appellant, and reviewing 
the entire file and results of the 
psychological testing, the examining 
psychiatrist should provide a diagnosis 
of any psychiatric disorders shown.  The 
examiner should utilize the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, both third edition, 
revised, (1987) and fourth edition (1994) 
in arriving at any diagnoses, enumerating 
the specific diagnostic criteria 
satisfied and the specific findings 
meeting the criteria for any disorder 
found.  If PTSD is diagnosed  (1) the 
examiner must identify the specific 
stressors supporting the diagnosis, and 
(2) inasmuch as the record does not show 
that the appellant engaged in combat with 
the enemy, the examiner must identify the 
evidence corroborating the claimed 
stressors.  To comply with the prior 
remand, it should also be determined 
whether any claimed dreams, intrusive 
thoughts or the like regarding Vietnam 
are of specific events that actually 
occurred, with evidence of record 
documenting the events referenced.  In 
that regard the appellant has a history 
of hallucinations and treatment with 
anti-psychotic medication.  It is 
essential that this case is reviewed 
longitudinally and that a detailed 
rationale be given for any diagnoses 
made.  

4.  The RO should conduct any additional 
necessary development.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed and that the examination report 
is consistent with the Board's 
requirements.  The Court has stated that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and a further remand of the 
case will be mandated.  See Stegall, 11 
Vet. App. at 271.  The RO should then 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, including PTSD.  If the claim 
remains denied a supplemental statement 
of the case should be issued, with 
opportunity to respond.  The case should 
then be returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


